HORNBECK, J.
We have examined the affidavit and entries and judgment appearing in the transcript and find no error appearing which would be manifestly prejudicial to the rights of the plaintiff in error. This court is not required to consider the sole question now raised on the petition in error for several reasons. (1) Counsel did not observe the specific provision of §1668 GC requiring that before a petition in error is filed to review a judgment of conviction under the juvenile delinquency act leave Shall first be obtained from the reviewing court upon good cause shown. Such leave was not granted. C2) In all prosecutions for error in criminal cases, the statute §13,459 GC provides that a brief shall be filed by the plaintiff in error with the petition in error. This was not done. (3) No brief has been filed at any time in this court. (4) This cause was set down for trial and due notice given to counsel in the Daily Court Reporter of date April 20, 1931 and the cause came on regularly for hearing at the .time fixed and counsel did not appear.
The judgment of the trial court will be affirmed and the cause remanded for further proceedings according to law.
ALLREAD, PJ, and KUNKLE, J, concur.